DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-20 are pending.

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “fist” when it intends to recite “first” on the 13th line of the claim.  Appropriate correction is required.  For purposes of examination, the change has been assumed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process manufacture (claims 10-17) which recite steps of receiving a first request for audit events related to the audit log history and a set of medical records accessed by the clinician, outputting information using data associated with the audit log history and the 
These steps of determining and displaying a particular set of information, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  The claims amount to a series of steps pertaining to presenting observations about trends in data.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 11-17, reciting particular aspects of how determining and displaying a particular set of information may be performed in the mind but for recitation of generic computer components, the various 
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of presenting information electronically on a GUI, receiving selections electronically through a GUI, organizing information electronically, updating GUIs with newly selected information amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0019], [0022], [0023], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving input from a human user by a computer amounts to mere data gathering, recitation of audit log history related to EMRs amounts to selecting a particular data source or type of data to be manipulated, recitation of merely displaying information with a computer amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as presenting time-ordered access records, GUI, computer device, electronic records, electronic medical records, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 11-17, claims 15-16, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.  The claims amount to steps of a particular manner of arranging information on a user interface to assist a human in efficiently processing information.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as usage of EMRs and audit logs; e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 11-17, usage of EMRs and audit logs; e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); presenting information from audit logs, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 10-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearcy et al (Pub. No. 2013/0097662) in view of Fabbri et al (Pub. No. 2013/0046786), Schorr et al (Pub. No. 2011/0216067), and Oxygen Forensic Suite (Oxygen Forensic Suite 2012 v.4.4.  Release date: 27 July 2012.).
Regarding claim 10, Pearcy discloses one or more non-transitory computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing device, cause the computing device to perform a method for dynamically displaying an audit log history (See [0060]) related to a first clinician on a graphical user interface (GUI) and for facilitating an efficient and intuitive exploration of information related to the audit log history, the method comprising:
receiving a first request for a first graphical representation of audit events related to the audit log history (See Fig 3A, [0014], [0035]);
in response to receiving the first request, rendering the first graphical representation on the GUI by utilizing data associated with the audit log history (See Fig 3A, [0014], [0035]);
dynamically displaying on the GUI, a first timeline having a first range representing a first timeframe corresponding to a creation of the set of information to a current point in time (See Fig 3A, [0014], [0035]), the first timeline comprising a first coarseness and a first bidirectional slider configured to enable selection of a first time period within the first range (See Fig 3A, [0014], [0035]);
dynamically displaying on the GUI, a bi-directional slider configured to enable selection of a second time period within the second range (See [0043], GUI representations generated in response to earlier interactions with the GUI and represent the narrowed or broadened data set resulting from the previous , and a third range representing the second time period (See [0043], GUI representations generated in response to earlier interactions with the GUI and represent the narrowed or broadened data set resulting from the previous user interactions, [0045], iteratively change the subset of data the user works with in an analytics session);
dynamically displaying on the GUI, an actionable node representing the individual and a set of one or more actionable nodes (See at least [0041], selectable GUI elements, [0042], selecting users, [0043], selecting sets of data, [0045]);
receiving a selection of the first time period and the second time period (See [0043], GUI representations generated in response to earlier interactions with the GUI and represent the narrowed or broadened data set resulting from the previous user interactions, [0045], iteratively change the subset of data the user works with in an analytics session); and
in response to receiving the selection of the first time period and the second time period, dynamically displaying the set of one or more actionable nodes (See at least [0041], selectable GUI elements, [0042], selecting users, [0043], selecting sets of data, [0045]).
Pearcy discloses a graphical user interface presenting an event trend chart across a span of time.  Pearcy discloses an interface which includes a trend chart (i.e. timeline, Fig 3A, label 306).  Pearcy specifically discloses a user interface which allows a user to select a section of the trend chart (i.e. configured to enable selection of a time period 
Pearcy discloses presenting nodes representing an resource accessed by the party-of-interest during the selected time period, but does not explicitly describe the nodes as representing a clinician and representing a patient having an electronic medical record accessed by the clinician.  However, Fabbri et al teaches:
receiving a first request for a first graphical representation of audit events related to the audit log history and a set of electronic records (EMRs) accessed by the clinician (See Fig 7, [0149], [0153]);
in response to receiving the first request, rendering the first graphical representation on the GUI by utilizing data associated with the audit log history and the set of EMRs (See Fig 7, [0149], [0153]);
dynamically displaying on the GUI, a first timeline having a first range representing a first timeframe corresponding to a creation of the set of EMRs (See Fig 7, [0149], [0153]) to a current point in time, the first timeline comprising 
dynamically displaying on the GUI, an actionable node representing the clinician and a set of one or more actionable nodes representing a set of patients associated with the set of EMRs (See Fig 7, [0149], [0153]);
in response to receiving the selection of the first time period and the second time period, dynamically displaying the set of one or more actionable nodes, wherein each actionable node represents a patient in the set of patients associated with an EMR in the set of EMRs accessed by the clinician during the selected first time period and the second time period (See Fig 7, [0149], [0153]).
Fabbri teaches system for auditing medical records data which includes comparing a log of access that lists which users have accessed which patient's medical files with the motivation of supporting HIPAA compliance and improve transparency (See Fabbri, [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the graphical user interface of Pearcy so as to have included comparing a log of access that lists which users have accessed which patient's medical files, in accordance with the teaching of Fabbri, in order to support HIPAA compliance and improve transparency (See Fabbri, [0005]).
Pearcy discloses use of a single timeline to enable selection of a time period, but is silent to use of a selection using bi-directional sliders on both a first timeline and second timeline to narrow the selection of the time window.  However, Schorr teaches:
dynamically displaying on the GUI, a second timeline having a second range representing the first time period selected with the first bi-directional slider on the first timeline, the second timeline comprising a second coarseness finer than the first coarseness of the first timeline (See Fig 8, [0045], length of time for the child timeline can be modified by moving the ends of the child timeline, [0053], [0054]), a second bi-directional slider configured to enable selection of a second time period within the second range, and a third range representing the second time period (See Fig 8, [0045], length of time for the child timeline can be modified by moving the ends of the child timeline, [0053], [0054]);
Schorr teaches system and method for providing a dynamically expanded child timeline with the motivation of effectively presenting information on a smaller time window (See Schorr [0005]) and allowing details to be presented for a time interval that could not be effectively presented with a timeline covering the entire time (See Schorr [0055]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the combined teachings of Pearcy/Fabbri so as to have included dynamically expanded child timeline, in accordance with the teaching of Schorr, in order to effectively present information on a smaller time window (See Schorr [0005]) and allow details to be presented for a time interval that could not be effectively presented with a timeline covering the entire time (See Schorr [0055]).
 	Pearcy does not specifically disclose a central node or that the peripheral nodes are surrounding the central node, but each of these is an obvious aspect related to design choice.  The art of record teaches the functions of the claimed GUI including 
Regardless, Oxygen Forensic Suite teaches 
dynamically displaying on the GUI, an actionable central node representing the individual and a set of one or more actionable peripheral nodes (See figure - Communication Statistics Diagram, paragraphs under heading Communication statistics for several devices);
in response to receiving the selection of the first time period and the second time period, dynamically displaying the set of one or more actionable peripheral nodes, wherein each actionable peripheral node represents a patient in the set of patients associated with an EMR in the set of EMRs accessed by the clinician during the selected first time period and the second time period (See figure - Communication Statistics Diagram, paragraphs under heading Communication statistics for several devices).
Oxygen Forensic Suite teaches providing a graphical representation of electronic records which includes a central node representing the party-of-interest and peripheral nodes surrounding the central node with the motivation of allowing a user to explore connections by analyzing event log and applications data (See Oxygen Forensic Suite, first paragraphs under heading Communication statistics for several devices).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have further modified the combined teachings of Pearcy/Fabbri/Schorr so as to have included a central node and peripheral nodes 
Regarding claim 11, Pearcy in view of Fabbri, Schorr, and Oxygen Forensic Suite teaches the limitations of claim 10.  Pearcy further discloses:
wherein a size associated with each actionable peripheral node in the set of one or more actionable peripheral nodes indicates a frequency of access by a user during the selected first time period and second time period (See [0038]).
Pearcy discloses presenting nodes representing an resource accessed by the party-of-interest during the selected time period, but does not explicitly describe the nodes as representing a clinician and representing a patient having an electronic medical record accessed by the clinician.  However, Fabbri et al teaches:
wherein a size associated with each actionable peripheral node in the set of one or more actionable peripheral nodes indicates a frequency of access by the clinician of each EMR in the set of EMRs (See Fig 7, [0149], [0153]) during the selected first time period and second time period.
Fabbri teaches system for auditing medical records data which includes comparing a log of access that lists which users have accessed which patient's medical files with the motivation of supporting HIPAA compliance and improve transparency (See Fabbri, [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the 
Regarding claim 12, Pearcy in view of Fabbri, Schorr, and Oxygen Forensic Suite teaches the limitations of claim 11.  Pearcy further discloses:
wherein a larger size indicates a higher frequency of access during the selected first time period and second time period, and wherein a smaller size indicates a lesser frequency of access during the selected first time period and second time period (See [0038]).
Pearcy discloses presenting nodes representing an resource accessed by the party-of-interest during the selected time period, but does not explicitly describe the nodes as representing a clinician and representing a patient having an electronic medical record accessed by the clinician.  However, Fabbri et al teaches:
wherein a larger size indicates a higher frequency of access of the EMR associated with the patient during the selected first time period and second time period, and wherein a smaller size indicates a lesser frequency of access of the EMR associated with the patient during the selected first time period and second time period (See Fig 7, [0149], [0153]).
Fabbri teaches system for auditing medical records data which includes comparing a log of access that lists which users have accessed which patient's medical files.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of 
Regarding claim 13, Pearcy in view of Fabbri, Schorr, and Oxygen Forensic Suite teaches the limitations of claim 11.  Pearcy further discloses:
wherein a larger size indicates a higher frequency of access during the selected first time period and second time period, and wherein a smaller size indicates a lesser frequency of access during the selected first time period and second time period (See [0038]).
Pearcy discloses presenting nodes representing an resource accessed by the party-of-interest during the selected time period, but does not explicitly describe the nodes as representing a clinician and representing a patient having an electronic medical record accessed by the clinician.  However, Fabbri et al teaches:
wherein a larger size indicates a higher frequency of access of the EMR associated with the patient during the selected first time period and second time period, and wherein a smaller size indicates a lesser frequency of access of the EMR associated with the patient during the selected first time period and second time period (See Fig 7, [0149], [0153]).
Fabbri teaches system for auditing medical records data which includes comparing a log of access that lists which users have accessed which patient's medical files.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of 
Pearcy does not specifically disclose:
wherein a smaller size indicates a higher frequency of access of the EMR associated with the patient during the selected first time period and second time period, and wherein a larger size indicates a lesser frequency of access of the EMR associated with the patient during the selected first time period and second time period
However, reversing the correlation between the bubble size and the frequency of access is an obvious aspect related to design choice.  The applied art teaches the functions of the claimed GUI including nodes.  The particular arrangement of how the elements are presented is understood to be an aesthetic design choice which would not be of patentable significance.  Pearcy specifically discloses associating larger size bubble with a greater frequency and smaller size bubble with a lesser frequency, as shown above, but does not specifically teach the reverse.  It does not functionally change the data which is represented, just changes the particular aesthetic design choice used in the representation.
 	Furthermore, reversing the correlation between the bubble size and the frequency of access would be obvious to try among a finite number of solutions.  Correlating bubble size and frequency of access was known.  The only possible correlations could be either a larger size bubble with a greater frequency and smaller 
Regarding claim 15, Pearcy in view of Fabbri, Schorr, and Oxygen Forensic Suite teaches the limitations of claim 10.  Pearcy further discloses:
further comprising one or more filters, each filter having a different criteria, wherein selection of the each filter restricts the set of one or more actionable peripheral nodes to a subset of the set of one or more actionable peripheral nodes that meet the criteria of the each selected filter (See Fig 3A, [0034], [0039], within particular category of interest).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearcy et al (Pub. No. 2013/0097662) in view of Fabbri et al (Pub. No. 2013/0046786), Schorr et al (Pub. No. 2011/0216067), and Oxygen Forensic Suite (Oxygen Forensic Suite 2012 v.4.4.  Release date: 27 July 2012.), and in further view of Bennett et al (Pub. No. 2010/0275263).
Regarding claim 14, Pearcy in view of Fabbri, Schorr, and Oxygen Forensic Suite teaches the limitations of claim 10.  Oxygen Forensic Suite further teaches:
wherein each actionable peripheral node in the set of one or more actionable peripheral nodes is connected to the actionable central node by a line (See figure - Communication Statistics Diagram)
by an arrow, each arrow pointing in a direction of access of the peripheral node's respective EMR.  The applied art teaches the functions of the claimed GUI including a connections between the central node and peripheral nodes.  The particular arrangement of how the elements are connected is understood to be an obvious aesthetic design choice which would not be of patentable significance.  Lines and arrows are each known, and use of any would be obvious aesthetic design choices.
Regardless, Pearcy and Oxygen Forensic Suite do not teach; however, Bennett teaches:
wherein each actionable peripheral node in the set of one or more actionable peripheral nodes is connected to the actionable central node by an arrow, each arrow pointing in a direction of access of the each actionable peripheral node's respective EMR (See [0072])
Bennett teaches enterprise information security management software which includes the use of arrows to represent data pathways (i.e. direction of access) with the motivation of visually representing the direction of data pathways (See Bennett, [0072]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the combined teachings of Pearcy/Fabbri/Schorr/Oxygen Forensic Suite so as to have included the use of arrows to represent data pathways, in accordance with the teaching of Bennett, in order to visually represent the direction of data pathways (See Bennett, [0072]), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearcy et al (Pub. No. 2013/0097662) in view of Fabbri et al (Pub. No. 2013/0046786), Schorr et al (Pub. No. 2011/0216067), and Oxygen Forensic Suite (Oxygen Forensic Suite 2012 v.4.4.  Release date: 27 July 2012.), and in further view of Bhatti et al (Pub. No. 2013/0326579).
Regarding claim 16, Pearcy in view of Fabbri, Schorr, and Oxygen Forensic Suite teaches the limitations of claim 15.  Pearcy describes filtering audit logs based on categories, but does not describe filtering based on the categories claimed:
wherein the criteria of the one or more filters comprises at least one of a gender, age, medication, or EMR access details (See [0050]-[0051], [0067]-[0068]).
Bhatti teaches enterprise healthcare access management software which includes identifying subsets of log entries based on criteria with the motivation of identifying deviations from normal access (See Bhatti, [0050], [0067]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the combined teachings of Pearcy/Fabbri/Schorr/Oxygen Forensic Suite so as to have included identifying subsets of log entries based on criteria, in accordance with the teaching of Bhatti, in order to identify deviations from normal access (See Bhatti, [0050], [0067]), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearcy et al (Pub. No. 2013/0097662) in view of Fabbri et al (Pub. No. 2013/0046786), Schorr et al (Pub. No. 2011/0216067), and Oxygen Forensic Suite (Oxygen Forensic Suite 2012 v.4.4.  Release date: 27 July 2012.), and in further view of Dalal et al (Pub. No. 2012/0041769).
Regarding claim 17, Pearcy in view of Fabbri, Schorr, and Oxygen Forensic Suite teaches the limitations of claim 10.  Oxygen Forensic Suite teaches an analytical tool that allows exploring user connections by analyzing event log and applications data.  Oxygen Forensic Suite specifically teaches building a diagram with a central node representing a party of interest and additional parties in the surrounding nodes.  Oxygen Forensic Suite does not expressly teach replacing the central node upon selection of a selected peripheral node.  Dalal describes this type of diagram with a central node and surrounding nodes as a network graph.  Dalal teaches an interface which redraws a network graph with the clicked node at the center:
receiving a selection of a first actionable peripheral node from the set of one or more actionable peripheral nodes (See Dalal, [0045], selecting a node, Fig 3, [0047], re-draw diagram centered on another entity, Fig 4), wherein the first actionable peripheral node represents a first patient (See Dalal, [0045], Fig 3, [0047], re-draw diagram centered on another entity, Fig 4, also see Oxygen Forensic Suite for a network graph, figure - Communication Statistics Diagram, paragraphs under heading Communication statistics for several devices);
in response to receiving the selection of the first actionable peripheral node, dynamically displaying the actionable central node to represent the first patient (See Dalal, [0045], selecting a node re-centers the network graph, redrawing the screen with the clicked node at the center, Fig 3, [0047], re-draw .
Dalal teaches system with a GUI which includes redrawing a network graph centered on another entity with the motivation of providing interactively generated visualizations (See Dalal, [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the combined teachings of Pearcy/Fabbri/Schorr/Oxygen Forensic Suite so as to have included redrawing a network graph centered on another entity, in accordance with the teaching of Dalal, in order to provide interactively generated visualizations, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Claims 18-20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pearcy et al (Pub. No. 2013/0097662) in view of Fabbri et al (Pub. No. 2013/0046786), Schorr et al (Pub. No. 2011/0216067), and Oxygen Forensic Suite (Oxygen Forensic Suite 2012 v.4.4.  Release date: 27 July 2012.), and in further view of Lee (Pub. No. 2008/0081594).
Regarding claim 18, Pearcy discloses one or more non-transitory computer-storage media having computer-executable instructions embodied thereon that, when executed by a computing device, cause the computing device to perform a method for dynamically displaying a time-ordered sequence of audit events (See [0060]) related to a clinician and a patient on a graphical user interface (GUI), for facilitating a 
receiving a request for a graphical representation of the time-ordered sequence of audit events related to the user (See Fig 3A, [0014], [0035]);
in response to receiving the request, rendering the graphical representation on the GUI by utilizing data associated with a set of electronic resources accessed by the user (See Fig 3A, [0014], [0035]);
dynamically displaying on the GUI of the computing device, a first timeline configured to enable selection of a first time period within a first range (See Fig 3A, [0014], [0035]), the first timeline comprising a first coarseness and a first bi-directional slider for receiving a selection of the first time period (See Fig 3A, [0014], [0035]);
dynamically displaying on the GUI of the computing device, a second timeline having a second range (See [0043], GUI representations generated in response to earlier interactions with the GUI and represent the narrowed or broadened data set resulting from the previous user interactions, [0045], iteratively change the subset of data the user works with in an analytics session), the timeline configured to enable selection of a second time period within the second range (See [0043], GUI representations generated in response to earlier interactions with the GUI and represent the narrowed or broadened data set resulting from the previous user interactions, [0045], iteratively change the subset of data the user works with in an analytics session), and a third range corresponding to the second time period selected (See [0043], GUI  ;
dynamically displaying on the GUI of the computing device, an actionable node representing the user and a set of actionable nodes representing a set of electronic resources accessed by the user during a specified time period, wherein the set of actionable nodes comprises a dynamic number of individual actionable nodes (See at least [0041], selectable GUI elements, [0042], selecting users, [0043], selecting sets of data, [0045]);
receiving a selection of the first time period (See [0043], GUI representations generated in response to earlier interactions with the GUI and represent the narrowed or broadened data set resulting from the previous user interactions, [0045], iteratively change the subset of data the user works with in an analytics session);
in response to receiving the selection of the first time period, the dynamic number of the set of actionable nodes corresponds to the first time period, wherein each actionable nodes represents resource accessed by the user during the first time period (See at least [0041], selectable GUI elements, [0042], selecting users, [0043], selecting sets of data, [0045]);
receiving a selection of at least one actionable nodes of the set of actionable nodes (See at least [0041], selectable GUI elements, [0042], selecting users, [0043], selecting sets of data, [0045]); and
in response to receiving the selection, replacing the actionable node and replacing the set of actionable nodes with a timeline having one or more icons overlaid at points in time where the resource was accessed by the user, the timeline having bounds corresponding to the selected first time period (See at least Fig 3B, labels 324, 326, [0043], another trend chart during selected time period, also see [0045], breakout of event trends during particular time period, Fig 3C, label 335).
Pearcy discloses a graphical user interface presenting an event trend chart across a span of time.  Pearcy discloses an interface which includes a trend chart (i.e. timeline, Fig 3A, label 306).  Pearcy specifically discloses a user interface which allows a user to select a section of the trend chart (i.e. configured to enable selection of a time period selection of a time period, Fig 3A, label 306) to display information relating to events detected within a particular time period.  Pearcy discloses an interface where each of the trend line (i.e. timeline), bubble elements (i.e. nodes) and comparison category (i.e. nodes or labels for nodes) indicators are selectable (i.e. actionable, Fig 3A, [0041]).  Figure 3A of Pearcy shows a selected category of events, access-related events (i.e. having an electronic record accessed).  Pearcy discloses bubbles which represent the relative number of events for a particular categorical comparison.  The broadest reasonable interpretation of node would include any of the categories in labels 320 or 322 (i.e. node representing the party-of-interest) and the bubbles which represent the relative number of events for a particular categorical comparison (i.e. peripheral nodes).
Pearcy discloses presenting nodes representing an resource accessed by the party-of-interest during the selected time period, but does not explicitly describe the representing a clinician and representing a patient having an electronic medical record accessed by the clinician.  However, Fabbri et al teaches:
receiving a request for a graphical representation of the time-ordered sequence of audit events related to the clinician(See Fig 7, [0149], [0153]);
in response to receiving the request, rendering the graphical representation on the GUI by utilizing data associated with a set of medical records (EMRs) accessed by the user clinician(See Fig 7, [0149], [0153]);
dynamically displaying on the GUI of the computing device, an actionable node representing the clinician (See Fig 7, [0149], [0153]) and a set of actionable nodes representing a set of patients associated with the set of EMRs accessed by the clinician during a specified time period (See Fig 7, [0149], [0153]);
in response to receiving the selection of the first time period, the set of actionable nodes corresponds to the first time period, wherein each actionable nodes represents a patient in the set of patients having its EMR accessed by the clinician during the first time period (See Fig 7, [0149], [0153]);
receiving a selection of at least one actionable nodes of the set of actionable nodes, the at least one actionable node representing a first patient (See Fig 7, [0149], [0153]); and
in response to receiving the selection, replacing the actionable node to represent the clinician and replacing the clinician and the first patient (See Fig 7, [0149], [0153]) and replacing the set of actionable nodes with a timeline having one or more icons overlaid at points in time where the first patient's EMR was accessed by the clinician (See Fig 7, [0149], [0153]), the timeline having bounds corresponding to the selected first time period.
Fabbri teaches system for auditing medical records data which includes comparing a log of access that lists which users have accessed which patient's medical files with the motivation of supporting HIPAA compliance and improve transparency (See Fabbri, [0005]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the graphical user interface of Pearcy so as to have included comparing a log of access that lists which users have accessed which patient's medical files, in accordance with the teaching of Fabbri, in order to support HIPAA compliance and improve transparency (See Fabbri, [0005]).
Pearcy discloses use of a single timeline to enable selection of a time period, but is silent to use of a selection using bi-directional sliders on both a first timeline and second timeline to narrow the selection of the time window.  However, Schorr teaches:
dynamically displaying on the GUI of the computing device, a second timeline having a second range corresponding to the first time period selected on the first timeline (See Fig 8, [0045], length of time for the child timeline can be modified by moving the ends of the child timeline, [0053], [0054]), the second timeline configured to enable selection of a second time period within the second range the second timeline comprising a second coarseness finer than the first coarseness of the first timeline, a second bidirectional slider for receiving a selection of the second time period (See Fig 8, [0045], length of time for the child timeline can be modified by moving the ends of the child timeline, [0053], [0054]), on the second timeline (See Fig 8, [0045], length of time for the child timeline can be modified by moving the ends of the child timeline, [0053], [0054]);
Schorr teaches system and method for providing a dynamically expanded child timeline with the motivation of effectively presenting information on a smaller time window (See Schorr [0005]) and allowing details to be presented for a time interval that could not be effectively presented with a timeline covering the entire time (See Schorr [0055]).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified the combined teachings of Pearcy/Fabbri so as to have included dynamically expanded child timeline, in accordance with the teaching of Schorr, in order to effectively present information on a smaller time window (See Schorr [0005]) and allow details to be presented for a time interval that could not be effectively presented with a timeline covering the entire time (See Schorr [0055]).
Pearcy does not specifically disclose a central node or that the peripheral nodes are surrounding the central node, but each of these is an obvious aspect related to design choice.  The art of record teaches the functions of the claimed GUI including nodes.  The particular arrangement of how the elements are presented with a central node and surrounding nodes is understood to be an aesthetic design choice which would not be of patentable significance.
Regardless, Oxygen Forensic Suite teaches 
dynamically displaying on the GUI of the computing device, an actionable central node representing the clinician and a set of actionable peripheral nodes wherein the set of actionable peripheral nodes comprises a dynamic number of individual actionable peripheral nodes (See figure - Communication Statistics Diagram, paragraphs under heading Communication statistics for several devices, examiner notes that the display provides a single view of all common contacts – contacts that do not meet this criteria are not included in the dynamic display);
in response to receiving the selection of the first time period, the dynamic number of the set of actionable peripheral nodes corresponds to the first time period (See figure - Communication Statistics Diagram, paragraphs under heading Communication statistics for several devices), wherein each actionable peripheral nodes (See figure - Communication Statistics Diagram, paragraphs under heading Communication statistics for several devices) represents a patient in the set of patients having its EMR accessed by the clinician during the first time period;
receiving a selection of at least one actionable peripheral nodes of the set of actionable peripheral nodes (See figure - Communication Statistics Diagram, paragraphs under heading Communication statistics for several devices), the at least one actionable peripheral 
in response to receiving the selection, replacing the actionable central node to represent the clinician and replacing the clinician and the first patient and replacing the set of actionable peripheral nodes (See figure - Communication Statistics Diagram, paragraphs under heading Communication statistics for several devices) with a timeline having one or more icons overlaid at points in time where the first patient's EMR was accessed by the clinician, the timeline having bounds corresponding to the selected first time period.
Oxygen Forensic Suite teaches providing a graphical representation of electronic records which includes a central node representing the party-of-interest and peripheral nodes surrounding the central node with the motivation of allowing a user to explore connections by analyzing event log and applications data (See Oxygen Forensic Suite, first paragraphs under heading Communication statistics for several devices).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have further modified the combined teachings of Pearcy/Fabbri/Schorr so as to have included a central node and peripheral nodes surrounding the central node, in accordance with the teaching of Oxygen Forensic Suite, in order to allow a user to explore connections by analyzing event log and applications data (See Oxygen Forensic Suite, first paragraphs under heading Communication statistics for several devices), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Pearcy does not specifically disclose a clockwise timeline, but this is an obvious aspect related to design choice.  The art of record teaches the functions of the claimed 
Regardless, Pearcy does not teach; however, Lee teaches:
in response to receiving the selection, replacing the actionable central node to represent the clinician and replacing the clinician and the first patient and replacing the set of actionable peripheral nodes with a clockwise timeline (See Fig 3A, [0042], [0045]) having one or more icons overlaid at points in time where the first patient's EMR was accessed by the clinician, the clockwise timeline having bounds corresponding to the selected first time period (See Fig 3A, [0042], [0045]).
Lee teaches information display apparatus and method which includes a clockwise timeline.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified teachings of Pearcy/Schorr/Oxygen Forensic Suite/Fabbri so as to have included a clockwise timeline, in accordance with the teaching of Lee, in order to present a timeframe in a familiar manner of the face of a clock (See Lee, [0042]), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
It is also noted that Oxygen Forensic Suite independently teaches the use of displaying icons representing an event between the party-of-interest and the party associated with the selected peripheral node (See figure - Communication Statistics Diagram).
Regarding claim 19, Pearcy in view of Fabbri, Schorr, Oxygen Forensic Suite, and Lee teaches the limitations of claim 18.  Lee further teaches
wherein each icon of the one or more icons represents a different type of audit event (See Fig 3A, [0042], [0045]).
Lee teaches information display apparatus and method which includes a clockwise timeline.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention of the claimed invention, to have modified teachings of Pearcy/Schorr/Oxygen Forensic Suite/Fabbri so as to have included a clockwise timeline, in accordance with the teaching of Lee, in order to present a timeframe in a familiar manner of the face of a clock (See Lee, [0042]), since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
Regarding claim 20, Pearcy in view of Fabbri, Schorr, Oxygen Forensic Suite, and Lee teaches the limitations of claim 19.  Lee further teaches
wherein interaction with each of the one or more icons initiates presentation of a summary associated with the type of audit event represented by each of the one or more icons (See [0046])
Lee does not teach a patient-specific summary; however, Fabbri et al teaches:
wherein interaction with each of the one or more icons initiates presentation of a patient-specific summary (See Fig 7, [0149], [0153]) associated with the type of audit event represented by each of the one or more icons (See Fig 7, [0149], [0153])
.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is understood to be the art of record which is applied in rejections of claims 10-20, above.
	Regarding 101, claim 1 is understood to amount to a specific structured interface which facilitates exploration of the audit log data.  Claim 1 recites a specific structured interface to explore the audit log data in a specific manner rather than merely specifying a particular set of information using a computer as a tool.  In contrast, the incidental use of sliders in claim 10 to specify the time period for displayed information is understood to amount to instructions to apply it with a computer.  Claim 1 recites additional functionality pertaining to dynamic selections of particular parties and nodes along with particular structured user interface functionality based upon these selections.
Regarding 103, claim 1 recites elements which are not understood to be obvious considered as an ordered combination of the particular series of claimed steps.  Various elements are known individually, such as cited in the references applied to claims 10-20 above, but the particular combination of elements is understood to be nonobvious when considered as an ordered combination.
	The dependent claims incorporate the subject matter of claim 1 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436.  The examiner can normally be reached on 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571)272-6805.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN DURANT/Primary Examiner, Art Unit 3626